DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 09/01/2021 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on June 18, 2020 as modified by the preliminary amendment filed on June 18, 2020. Claims 1-20 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thome et al. (US 2006/0220951; Cited in IDS).
Regarding claims 1 and 17, Thome discloses a method and a system, the method comprising:
receiving, at a processor (paragraph [0013]; e.g., calibration processor), cross module information, the cross module information including target profile information obtained from radar returns received at a first radar module and transmitted by a second radar module (paragraphs [0013], [0035], [0037], [0039], [0041]; e.g.., the reference radar receives a corresponding monostatic target echo identified as M2 and a corresponding bistatic target echo identified as B2. The target echoes M2 and B2 are also generally received at different time); It is noted that target echoes are received from different radar 1 and radar 2; and
determining, at the processor, a frequency correction, a time correction, and/or a phase correction, the determining based at least on the received cross module information (paragraphs [0054]-[0055], [0123];e g.., a residual phase error between the composite signals corresponds to an error in the phase initialization value).
Regarding claims 2 and 18, Thome discloses the method and the system of claims 1 and 17, further comprising: applying the determined frequency correction, the determined time correction, and/or the determined phase correction to correct errors caused in part by the first radar module and/or the second radar module (paragraphs [0123], [0152] see phase error between target echoes).
Regarding claims 3 and 19, Thome discloses the method and the system of claims 1 and 17, wherein the received information includes scene information, wherein the scene information includes map data regarding a location of at least one possible target in view of the first radar module and/or the second radar module (paragraphs [0064], [0080], [0097]).
Regarding claims 4 and 20, Thome discloses the method and the system of claims 3 and 19, wherein the received information includes in-module measurement information, wherein the in-module measurement information includes radar returns received at the first radar module and transmitted by the first radar module, the in-module measurement information including a corresponding target profile for the at least one possible target (paragraphs [0064], [0080], [0097]).
Regarding claim 5, Thome discloses the method of claim 4, wherein the determining is further based on the scene information and/or the in-module measurement information (paragraphs [0064], [0080], [0097]).
Regarding claim 6, Thome discloses the method of claim 5, wherein the determining of the frequency correction and/or the time correction is based on a difference in frequency and/or time determined from at least the target profile information, the in-module measurement information, and/or the scene information (paragraphs  [0098]-[0099] see  time delay difference and phase difference can be associated with a variety of factors, including, but not limited to, different electronic responses in the two radars).
Regarding claim 7, Thome discloses the method of claim 5, wherein the determining of the phase correction is based on phase variation obtained from at least the target profile information, the in-module measurement information, and/or the scene information, and wherein the phase variation may be obtained by a phase of a selected target in a scene estimated over a plurality of delay profiles (paragraphs [0064], [0080], [0097]).
Regarding claim 8, Thome discloses the method of claim 7, wherein the phase correction corresponds to variations of relative phases of a first local oscillator at the first radar module and a second local oscillator at the second radar module (paragraphs [0035], [0038], [0040]).
Regarding claim 9, Thome discloses the method of claim 1, further comprising: selecting a target to enable the determining of the frequency correction, the time correction, and/or the phase correction, wherein the determining of the frequency correction, the time correction, and/or the phase correction is based on a frequency error, a time error, and/or a phase error determined based on the selected target (paragraphs [0123], [0152], [0156]).
Regarding claim 10, Thome discloses the method of claim 2, wherein the applying comprises: providing a feedback signal to the first radar module and/or the second radar module to correct for the determined frequency correction, the determined time correction, and/or the determined phase correction (paragraph [0035] see a coherence maintenance processor 42 to adjust at least one of a first signal transmitted by the reference radar antenna 25 and a second signal transmitted by the paired radar antenna 14 in accordance with the initialization values 40a and with the calibration values 38a).
Regarding claim 11, Thome discloses the method of claim 2, wherein the applying comprises: adjusting, by the processor, digital data representative of received returns to correct for the determined frequency correction, the determined time correction, and/or the determined phase correction (paragraphs [0035], [0061], [0118] see adjust a phase of a next transmitted pulse).
Regarding claim 12, Thome discloses the method of claim 1, wherein the first radar module and the second radar module each comprise clock circuitry, a local oscillator, and at least one antenna (Fig. 3). 
Thome discloses the radar using a wideband (paragraph [0080]), but fails to specifically disclose wherein the first radar module and the second radar module each transmit and receive within at least a portion of the millimeter frequency range of 18 GHz to 300 GHz.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that the first radar module and the second radar module each transmit and receive within at least a portion of the millimeter frequency range of 18 GHz to 300 GHz in order to determine the range, angle, velocity of objects.
Regarding claim 15, Thome discloses the method of claim 12, wherein the at least one antenna comprises a dimensional antenna array and/or a two dimensional antenna array (paragraphs [0009]).
Regarding claim 16, Thome discloses the method of claim 1, wherein the determining further includes determining at least one other type of error, and wherein the applying includes applying a correction for the at least one type of error (paragraphs [0123], [0155]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thome in view of Bawber et al. (US 2015/0276917).
Regarding claim 13, Thome discloses the method of claim 12, fails to specifically discloses wherein the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are independent without sharing a common reference signal.
However, Bawber discloses the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are independent without sharing a common reference signal (paragraphs [0060], [0060]).
Therefore, taking the teachings of Thome in combination of Bawber as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are independent without sharing a common reference signal in order to provide an airborne aperture for surveillance of remote locations in hazardous and hostile environments (Bawber: paragraph [0004]).
Regarding claim 14, Thome discloses the method of claim 12, fails to specifically wherein the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are partially synchronized in frequency or time, and wherein the applying further synchronizes in frequency, time, and phase.
However, Bawber discloses the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are partially synchronized in frequency or time, and wherein the applying further synchronizes in frequency, time, and phase (Claim 6; paragraphs [0060], [0070]).
Therefore, taking the teachings of Thome in combination of Bawber as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the corresponding clock circuitry and/or the corresponding local oscillator at each of the first radar module and the second radar module are partially synchronized in frequency or time, and wherein the applying further synchronizes in frequency, time, and phase in order to provide an airborne aperture for surveillance of remote locations in hazardous and hostile environments (Bawber: paragraph [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648